OPINION ON PETITION 3?0R A REHEARING.
Frazer, C. J.
— Upon consideration of a careful argument upon an -application for a rehearing, we have been led to a *325careful re-examination of the questions in this case, resulting in no change of determination. We think it well, however, to add something to what is contained in the previous opinion.
It was not noticed, when the ease was first considered, that the evidence was not all before us. It escaped the observation of counsel as well as of the court. It appears by the bill of exceptions, that certain papers were in evidence. They are omitted from the bill of exceptions. This prevents us from passing on the question of the sufficiency of the evidence to sustain the finding. The State v. Swarts, 9 Ind. 221.
The ease made by the evidence would have been larceny, before the enactment of the act of 1865, defining the crime of embezzlement. It is contended that under that act the case is embezzlement. The question is one of construction. This question is easy when we shall have, by recognized methods, ascertained the intention of the legislature, for that is the very purpose of statutory construction. To this end the language of the act itself, and of every part of it, is to be first resorted to, including even its title, and its preamble, if there be a preamble. Where in an act it is declared that it shall receive a certain construction, the courts are bound by that construction, though otherwise the language would have been held to .mean a different thing. In the case before us, if it had been declared that the language of the first section should not be so construed as to embrace cases which formerly would have been larceny, we suppose there could be no two opinions upon the question presented. This was not done, it is true, but it seems to us that the second section contains precisely as clear an indication of the legislative intent, when, in assigning a reason for the emergency clause, putting the act into immediate effect, it is declared that “there is no law punishing the offense” defined. If it had been intended to embrace offenses already punishable, this would have been simply a falsehood. The legislature certainly knew its own intent, and to the major*326ity of the court, this language is conclusive that it was meant by the act to provide for cases not previously punishable. A re-examination of this ground has, with the majority of the court, but confirmed the view in which all were at first united. Judge Gregory has, however, aftercareful thought, found himself unahle to concur in this reasoning.
But there is another independent ground upon which the same construction of the statute of 1865 can be sustained by most respectable authority, as well as sound reason. The. act omits to make, in terms, possession of the property embezzled by virtue of the offender’s employment an element of the offense. In that respect, it greatly departs from the form of the English and most of thé American statutes upon the subject, and it is this which furnishes a foundation for the point made by the ajopellant, now under discussion. Purloining, or secreting, or fraudulently converting, the goods of an employer, are expressions broad enough to embrace a felonious taking. This interpretation would make the case at bar embezzlement. But it is hardly respectful to suppose that the legislature intended the folly of changing the name of' certain crimes from larceny to embezzlement, not affixing a punishment very materially different. Massachusetts had a statute applying merely to officers and employees of incorporated banks, which was, in the respect named, like ours. So also has Pennsylvania. And yet it was held, after earnest controversy, in the former State, that the offense was not proved, unless it appeared that the defendant was, in consequence of his employment, intrusted with the funds embezzled. 2 Amer. Crim. Law, § 1,907, note b.
Mr. Bishop says that “some defects, real or imaginary, in the law of larceny, led to the enactment in England and in this country” of such statutes, and that though they are clothed in diverse language, yet decisions upon any one of them may be received as safe guides for the exposition of any other. 2 Bish. Crim. Law, §§ 280, 285.
W. D. Lee and J. W. Gordon, for appellant.
As to the instruction, it is deemed necessary to say, that from all the evidence it is quite clear, that if the offense was committed at all, it was on the 28th of May, and that there was no controversy as to the date of the transaction. It is also clear, from the bill of exceptions, that the written evidence which was admitted, but is not contained in the bill of exceptions, could ’not have tended, in the slightest degree, to fix any other date. It is also clear that all the evidence tending to show a corporation on the 28th of May, was, if sufficient to prove such existence at all, ample to show it at all times from February until the time of the trial. The witness speaks in the present tense, but evidently he meant to speak as to the whole period during which he was familiar with the company.
Now what we mean to decide is simply that though the court should not have assumed that the transaction occurred on that day, yet that the error was harmless to the defendant.